Citation Nr: 1044503	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2010, the Veteran testified at a hearing before the 
Board, seated at the RO in Montgomery, Alabama.  A transcript is 
of record. 

Additionally, at the hearing, the Veteran submitted additional 
documentary evidence, along with a written waiver for its initial 
review by the RO.


FINDING OF FACT

The Veteran has hearing loss from acoustic trauma in service.


CONCLUSION OF LAW

Hearing loss was incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
bilateral hearing loss, there is no reason to discuss how VA has 
satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease shown in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Hearing loss will be considered a disability for VA disability 
compensation purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
In evaluating claims of service connection for hearing loss, the 
threshold for normal hearing is from 0 to 20 decibels, with 
higher threshold levels indicating some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that a veteran may establish the required nexus 
between his current hearing loss disorder and his term of 
military service if he can show that his hearing loss disorder 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 
352 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Hearing Loss

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for the Veteran's bilateral hearing loss 
disorder.  As an initial matter, the Board finds that the weight 
of the evidence demonstrates that the Veteran experienced 
exposure to loud noises during service.  The Veteran's service 
personnel records indicate that, during service, his Military 
Occupational Specialty was equivalent to that of a pipefitter.  
In his testimony at the August 2010 Board personal hearing, the 
Veteran indicated that he served aboard a ship for three years.  
During that time, he was stationed in the engine and boiler rooms 
where he was exposed constantly to loud noises.  Also, he 
recalled that once, while stationed off the coast of Vietnam, he 
was twenty-five feet away when five-inch guns fired six to eight 
rounds at the enemy.  He also stated that, as his quarters were 
at the rear of the ship, he was exposed to noise from the 
steering gear even while he slept.  Moreover, in an April 2007 VA 
audiology examination report, a VA examiner recognized that the 
Veteran's exposure to loud noises during service caused him to 
develop tinnitus, for which service connection has been 
established on the basis of noise exposure in service.  

The record further indicates that the Veteran experienced chronic 
symptomatology of hearing loss since service.  In a December 2008 
statement, the Veteran reported that his hearing loss began 
during service.  The Veteran's service treatment records contain 
no notation indicating treatment or diagnosis for hearing loss.  
The Veteran's February 1963 service entrance medical examination 
includes the results of an audiology examination, indicating 
normal hearing, with thresholds of 10 decibels in the right ear 
and 5 decibels in the left ear at 4,000 hertz, respectively.  The 
Veteran's February 1967 discharge examination report includes 
whisper test results indicating normal hearing.  

Although the Veteran's service treatment records do not indicate 
that the bilateral puretone threshold measurements at discharge 
met the VA criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385, such degree of disability at service separation is not 
required to establish service connection for hearing loss.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting 
that 38 C.F.R. § 3.385 does "not serve as a bar to service 
connection" where audiometric test scores at service separation 
do not establish hearing loss disability).

In a December 1969 audiology examination report, conducted when 
the Veteran was applying for employment with the Tennessee Valley 
Authority (TVA) two years after discharge, the TVA examiner noted 
puretone thresholds of 30 decibels in the right ear and 35 
decibels in the left ear at 4,000 hertz, respectively.  
Subsequent TVA audiology examinations, dated April 1972, November 
1972, and November 1973, respectively, showed continued high 
puretone threshold readings at 4000 hertz bilaterally.  Recent 
treatment records indicate similar results.  Therefore, the 
evidence in this matter indicates chronic high frequency 
sensorineural hearing loss symptomatology since, at the latest, 
two years after the Veteran's discharge from service.  

In an April 2007 VA audiology examination report and a September 
2010 private treatment record, two respective examiners both 
indicated that the Veteran's hearing was of sufficient severity 
to meet the VA criteria for a bilateral hearing loss disorder.  
Therefore, The Board finds that the Veteran currently has a 
bilateral hearing loss that meets the VA criteria for a hearing 
loss disorder under 38 C.F.R. § 3.385.

In addition, the probative medical evidence indicates that a 
nexus exists between the Veteran's current hearing loss disorder 
and in-service noise exposure.  Specifically, in a September 2010 
private treatment record, the private examiners, after audiology 
testing, noted that the Veteran had bilateral hearing loss.  
Although the private examiners indicated that they had not 
reviewed the claims file prior to writing their opinion, they 
reported that they had access to and had, in fact, reviewed the 
Veteran's post-service treatment records, including TVA and VA 
treatment records.  The private examiners noted that the Veteran 
experienced noise exposure during service.  They also indicated 
that, post-service, the Veteran worked as a boilermaker and a 
pipefitter.  In reviewing the Veteran's post-service recreational 
activities, the private examiners noted that the Veteran 
occasionally went hunting, but only while using ear protection.  
Moreover, they noted that the Veteran had no family history of 
hearing loss, and no aural pathologies with the exception of high 
blood pressure.  Having reviewed this evidence, the private 
examiners stated that composite tests suggested that it was more 
likely than not that the Veteran's hearing loss was related to 
noise exposure during service.  Although the private examiners 
did not examine the claims file, to include the service treatment 
records, the Board notes that they reviewed the Veteran's history 
in detail and noted it in their report.  Therefore, the Board 
finds their opinion to have great probative value in this matter. 

By contrast, in an April 2007 VA audiology examination report, 
the VA examiner, after diagnosing the Veteran with bilateral 
hearing loss, opined that she could not determine whether the 
Veteran's bilateral hearing loss was as likely as not related to 
service.  In her report, the examiner noted that the Veteran 
claimed noise exposure during service and stated that this 
exposure at least as likely as not caused the Veteran's now 
service-connected tinnitus disability.  The VA examiner further 
reported that, after discharge from service, the Veteran worked 
as a boilermaker and a pipe welder, and also operated heavy 
machinery.  She noted that the Veteran wore ear protection while 
working as a pipe welder.  She also stated that the Veteran, 
occasionally, either hunted or performed yard work while wearing 
hearing protection.  In her conclusions, the examiner stated that 
the Veteran was exposed to loud noise outside of service without 
the benefit of hearing protection.  Although she believed that it 
was at least as likely as not that the exposure to loud noise was 
a contributing factor to the Veteran's present hearing loss, she 
stated that she could not make an opinion as to whether it was at 
least as likely as not the in-service noise exposure contributed 
to the Veteran's hearing loss without resorting to mere 
speculation.

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, although 
the April 2007 VA examiner stated that the Veteran was exposed to 
noise after his discharge from service, she did not state in her 
conclusions at which times the Veteran encountered such noise 
exposure.  Considering that the Veteran has insisted that he used 
ear protection throughout most of his employment and activities, 
the Board finds that the examiner did fully justified her 
conclusions in this instance.  Moreover, the Board notes that, in 
writing this report, the VA examiner failed to mention the TVA 
records indicating high frequency sensorineural hearing loss only 
two years after service.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (finding that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects clinical 
data or other rationale to support the opinion).  Finally, the 
Board notes that the examiner indicated that she could not offer 
an opinion as to the etiology of the Veteran's hearing loss 
disorder without resorting to speculation.  The Board notes that 
evidence that is inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  In view of the foregoing, 
the Board finds that the April 2007 VA examiner's opinion does 
not have probative value in this matter.  See Baldwin v. West, 13 
Vet. 1, 8 (1999) (the Board is to determine the probative value 
of the evidence before it).

Because the September 2010 private examiners' opinion is of 
probative value, and the April 2007 VA examiner's opinion is of 
no probative value, the Board finds that, in addition to the 
credible lay and medical evidence of chronic hearing loss 
symptoms since soon after service discharge, there is also 
medical evidence indicating a nexus between the Veteran's 
bilateral hearing disorder and in-service acoustic trauma.  For 
these reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that service connection for a bilateral 
hearing disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


